ORDER

PER CURIAM.
Robert Woodruff appeals from the trial court’s judgment in favor of plaintiffs Larry L. Michael and Barbara S. Cornish on his counterclaim for breach of a sale agreement and default on a promissory note and for damages.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).